Citation Nr: 0726029	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-07 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to service connection for anxiety disorder 
with insomnia.

2.  Entitlement to service connection for a chronic left hip 
disability.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran had active service from November 1998 to February 
2003 and from July 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision of the 
Huntington, West Virginia regional office (RO) of the 
Department of Veterans Affairs (VA) which, in part, denied 
service connection for a chronic left hip disability, chronic 
low back disability and anxiety disorder with insomnia.

In an August 2004 statement, the veteran appeared to be 
making a claim for entitlement to service connection for a 
swollen left knee.  While the record indicates that some 
development on this issue as occurred, the matter has not yet 
been adjudicated.  Accordingly, this issue is referred to the 
RO for development and initial adjudication.


FINDINGS OF FACT

1.  The veteran does not have a current anxiety disorder with 
insomnia.

2.  The veteran does not have a current left hip disability.

3.  The veteran does not have a current low back disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for anxiety disorder 
with insomnia have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006). 

2.  The criteria for service connection for a left hip 
disability have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

3.  The criteria for service connection for a low back 
disability have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In an April 2003 letter, the RO notified the veteran of the 
evidence needed to substantiate her claim for service 
connection.  This letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that she was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

Finally, with respect to the fourth element, the VCAA letter 
contained a notation that the veteran was to tell VA about 
any additional evidence or information that she wanted VA to 
get for her.  This statement served to advise the veteran to 
submit any evidence in her possession pertinent to the claims 
on appeal. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the present appeal, the first three elements of Dingess 
notice are satisfied by the April 2003 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or an effective date.  Since the claims 
are being denied, no rating is being given and no effective 
date is being set.  She is, therefore, not prejudiced by the 
lack of notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his or 
her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his or her claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination or obtain an opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records and VA medical center 
(VAMC) records.  

Additionally, the veteran underwent VA examinations in April 
2003 and May 2003 for her claimed disabilities.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Also, certain chronic diseases, including psychoses and 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


I.  Entitlement to service connection for anxiety disorder 
with insomnia.

Factual Background

In August 2002 the veteran presented with complaints of 
headaches.  A history of insomnia was noted.

In October 2002, the veteran presented with complaints of not 
sleeping at night which she felt was due to anxiety.  The 
diagnosis was anxiety and insomnia which were related.  She 
was placed on Paxil.

In the November 2002 report of medical examination, the 
veteran reported that it was suggested to her that she might 
have anxiety due to insomnia.  She stated that she was 
referred to mental health and placed on Paxil.  The 
examiner's summary noted that the veteran had an anxiety 
disorder with insomnia.

In May 2003 the veteran underwent a VA psychiatric 
evaluation.  The veteran reported that she had difficulty 
sleeping during her military duty.  The examiner noted that 
the veteran was well oriented in all spheres.  The veteran 
denied having suicidal ideations and depression.  Her thought 
processes were well organized and her speech was goal 
directed.  The examiner concluded that the veteran had no 
diagnosis or condition.  The veteran's insomnia did not cause 
significant distress or impairment in social, occupational or 
other areas of functioning and therefore the primary 
diagnosis of primary insomnia did not apply.  The examiner 
noted that anxiety disorder did not seem justified either.  
On Axis III, the examiner noted insomnia that was 
occasionally present in late 2002.  No significant stressors 
were found.  The veteran's functions had not been affected by 
her occasional sleeping difficulty.

In the veteran's February 2005 VA form 9, the veteran stated 
that she was diagnosed with an anxiety disorder with 
insomnia.  

Analysis

The veteran was treated on multiple occasions in service for 
insomnia that was due to anxiety.  The element of an in-
service disease is therefore satisfied. 

However, in this case, there is no competent evidence of a 
current anxiety disorder.  

To constitute a current disability, there must be evidence of 
the claimed condition at the time of the claim for benefits, 
as opposed to some time in the distant past.  Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998).  The veteran claimed 
entitlement to service connection in February 2003, and there 
was no evidence of a current disability at that time, nor has 
there been evidence of a current disability of an anxiety 
disorder since that time.  The evidence available documents 
that during service the veteran was treated with Paxil for an 
anxiety disorder with insomnia.  However, the May 2003 VA 
examination concluded that that the veteran had no diagnosis 
or condition.

The Board notes the veteran's contentions that she has an 
anxiety disorder with insomnia that is related to her 
service.  However, she is a lay person and not competent to 
report a medical diagnosis.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In the absence of a current disability, service connection 
cannot be established under any possible theory of 
entitlement.  

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because there is no evidence of a 
current disability, and the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


II.  Entitlement to service connection for a chronic left hip 
disability.

Factual Background

The veteran presented with complaints of a left hip 
disability on numerous occasions during her active duty.  

In March 1999, the veteran complained or pain after bruising 
her tailbone area possibly from doing push ups. 

In April 2001 the veteran presented with chronic left hip 
pain that was not responding to conservative treatment.  The 
provisional diagnosis was left tendonitis versus 
radiculopathy.  

In April 2001, an x-ray of the left hip revealed the joint 
space to be well preserved with no evidence of traumatic, 
arthritic or inflammatory change.  The diagnosis was a normal 
hip.

In August 2001 the veteran presented with chronic left hip 
pain.  It was noted that she had restarted physical therapy.

In September 2001, she presented with a 1 year history of 
left front hip pain.  The pain in the veteran's hip was 
located to the anterior superior iliac spine.  Her hip had 
full range of motion.  The diagnosis was chronic low back 
pain and pelvis pain.  An x-ray of the left SI joint and left 
anterior superior iliac spine demonstrated no evidence of 
arthritic or inflammatory change.  There was no evidence of 
congenital hip dislocation.  The impression was of a normal 
pelvis.

In May 2002, the veteran presented with complaints of hip 
pain.  The diagnosis was chronic left hip pain.

In July 2002, the veteran underwent a bone scan of her left 
hip.  The veteran had a negative examination as there was no 
evidence of stress fracture of either hip and no evidence of 
sacrolitis.

In October 2002 the veteran presented for a follow-up after a 
bone scan.  She had been on anti-inflammatories for hip and 
had physical therapy.  The diagnosis was chronic left hip 
pain with a negative bone scan.

In November 2002 the veteran presented with chronic left hip 
pain for the past 3 years.  The treating physician noted that 
the x-rays and bone scans were normal.  The veteran had 
tenderness along the iliac crest and lateral hip area.  The 
physician stated that he could not distinguish between 
tendinosis or bursitis.

In a November 2002 report of medical history, the veteran 
stated that she had chronic left hip pain for the past 3 
years.  

In April 2003 the veteran underwent a VA examination for her 
claimed hip condition.  The veteran reported injuring her 
left side directly over the pelvic bone approximately two 
years ago.  Since the onset of the injury she had pain and 
tenderness at the site.  The veteran reported that the pain 
impaired her ability to walk.  She had seen several doctors 
for this problem and had undergone physical therapy.  The 
general appearance of her hips was within normal limits.  The 
range of motion of the veteran's left hip was not limited by 
pain, fatigue, weakness, lack of endurance or incoordination.  
An x-ray of the left hip was negative.  The examiner 
concluded that for the claimed condition of the hip injury, 
the diagnosis was a right hip strain.  There were no 
objective findings for the left hip.

The veteran was further treated for complaints of left hip 
pain in April 2004.  The sole assessment was of chronic left 
hip pain of unclear etiology.

Analysis

The veteran was treated on multiple occasions in service for 
left hip pain.  The element of an in-service injury is 
therefore satisfied. 

However, in this case, there is no competent evidence of a 
current left hip disability.  

To constitute a current disability, there must be evidence of 
the claimed condition at the time of the claim for benefits, 
as opposed to some time in the distant past.  Gilpin v. West, 
supra.  The veteran claimed entitlement to service connection 
in February 2003, and there was no evidence of a current left 
hip disability at that time, nor has there been evidence of a 
current left hip disability, as opposed to pain, since that 
time.  The evidence available documents that during service 
the veteran presented was diagnosed with left hip pain.  
However, pain cannot be compensable in the absence of an in-
service disease or injury to which the pain can be connected 
by medical evidence.  Such a "pain alone" claim must fail 
when there is no sufficient showing that pain derives from an 
in- service disease or injury.  Sanchez-Benitez v. Principi, 
259 F.3d (Fed. Cir. 2001).  The April 2003 VA examiner 
concluded that there were no objective findings for the 
veteran's left hip.

The Board notes the veteran's contentions that she has a left 
hip disability that is related to her service.  However, she 
is a lay person and not competent to report a medical 
diagnosis.  Grottveit v. Brown, supra.

In the absence of a current disability, service connection 
cannot be established under any possible theory of 
entitlement.  

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because there is no evidence of a 
current disability, and the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, supra.


III.  Entitlement to service connection for a low back 
disability.

Factual Background

During her active duty, the veteran presented with complaints 
of low back pain on many occasions.

In March 1999, the veteran complained or pain after bruising 
her tailbone area possible from doing push ups. 

In June 1999 the veteran presented with complaints of left 
lower back pain for the past week.

An x-ray of the veteran's lumbosacral spine in July 1999 
revealed a normal lumbosacral spine as there was no evidence 
of traumatic, neoplastic or significant arthritic change.  
There was also no evidence of spondylolysis or 
spondylolisthesis.

In November 1999 the veteran presented with continued low 
back pain.  The diagnosis was continued intermittent low back 
pain.

In January 2000 the veteran presented with complaints of low 
back pain.  She reported that her pain might have started 
after she was loading and unloading equipment on duty.  The 
diagnosis was chronic low back pain.

In April 2001 the veteran underwent an x-ray of the 
lumbosacral spine as she had continued complaints of low back 
pain.  The x-ray's revealed a normal lumbosacral spine as 
there was no acute change seen since the July 1999 x-ray.

In October 2001 the veteran presented with a 2 year history 
of low back pain.  Recently, the back pain was getting worse.  
The diagnosis was chronic low back pain and pelvis pain.

In July 2002, the veteran underwent a negative bone scan of 
the hip, SI joint and ASIS.

In a November 2002 report of medical examination, the veteran 
reported chronic low back pain.  

In April 2003 the veteran underwent a VA examination for her 
claimed low back condition.  The veteran reported that there 
had been no specific diagnosis for her condition which had 
existed for 3 years.  The symptoms included pain in her lower 
and middle back which occasionally radiated to the anterior 
trunk.  An examination of the lumbar spine revealed no 
evidence of radiation pain on movement, no muscle spasms and 
no tenderness.  The range of motion was not limited by pain, 
fatigue, weakness, lack of endurance or incoordination.  An 
x-ray of the lumbar spine was negative.  The examiner 
concluded that for the veteran's claimed condition of a back 
injury, there were no objective findings to render a 
diagnosis.

In July 2004 statements, two soldiers that were on duty with 
the veteran stated that she complained of pain in her lower 
back and knee.  They stated that the veteran in most cases 
did what she had to do and later dealt with the pain.

Analysis

The veteran was treated on multiple occasions in service for 
low back pain.  The element of an in-service injury is 
therefore satisfied. 

However, in this case, there is no competent evidence of a 
current low back disability.  

To constitute a current disability, there must be evidence of 
the claimed condition at the time of the claim for benefits, 
as opposed to some time in the distant past.  Gilpin v. West, 
supra.  The veteran claimed entitlement to service connection 
in February 2003, and there was no evidence of a current low 
back disability at that time, nor has there been evidence of 
a current low back disability since that time.  The evidence 
available documents that during service the veteran was 
diagnosed with low back pain.  Again, pain cannot be 
compensable in the absence of an in-service disease or injury 
to which the pain can be connected by medical evidence.  Such 
a "pain alone" claim must fail when there is no sufficient 
showing that pain derives from an in- service disease or 
injury.  Sanchez-Benitez v. Principi, supra.  The April 2003 
VA examiner concluded that there were no objective findings 
for the veteran's low back.

The Board notes the veteran's contentions that she has a low 
back disability that is related to her service.  However, she 
and the other soldiers providing statements are lay persons, 
evidently without medical training, and not competent to 
report a medical diagnosis.  Grottveit v. Brown, supra.

In the absence of a current disability, service connection 
cannot be established under any possible theory of 
entitlement.  

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because there is no evidence of a 
current disability, and the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, supra.


ORDER


Entitlement to service connection for anxiety disorder with 
insomnia is denied.

Entitlement to service connection for a chronic left hip 
disability is denied.

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


